DETAILED CORRESPONDENCE
This Office action is in response to the remarks filed 11/05/2015, with claims 1, 3-6, 8 pending and claims 2, 9-16 canceled.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In light of Applicant’s recent amendments, the 35 USC § 112(b) rejection for claim 3 has been withdrawn. 
Yet, the newly amended claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Thus, claim 8 has been amended to include an “at least one of…and” requirement; however, the term “at least one of” only requires one step and not two steps. In other words, the output power of the second fuel cell of a second vehicle is not require because of the term at least one term.  Therefore, for the purpose of compact 

Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. 
On page 3 of the remarks, Applicant argues that “Kittell does not show each and every element as set forth in the amended independent claims 1 and 8, does not suggest the identical invention as defined in the amended independent claims 1 and 8, and does not suggest the elements arranged as required by in the amended independent claims 1 and 8”. While on page 4, Applicant contends that “[t]hus lacking any teaching and/or suggestion of each and every limitation of the amended independent claims 1 and 8, it is respectfully submitted that Kittel fails to anticipate the same.” The Examiner respectfully disagrees and has not found Applicant's arguments persuasive for the following reasons. 
Regarding claim 1, MPEP § 2131 states that “to reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation. See, e.g., MPEP § 2114, subsections II and IV.”  To continue, MPEP § 2114 states that “the manner of operating the device does not differentiate apparatus claim from the prior art. ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)’ (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is 
Secondly, claim 8 is substantially similar to claim 1 therefore the response for claim 1 is being applied to claim 8. Furthermore, Kittell clearly anticipates and identically teaches the steps of acquiring, calculating, determining and outputting. 
Also, Applicant amendments to independent claims 1 and 8 has necessitated new grounds of rejections.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kittell.

Claim 1. An energy consumption predicting device comprising a processor (23, 65) in data communication (see FIG. 1 below) with a server (47), wherein the processor is configured to acquire a parameter correlated (col. 2, lns. 30-58 and col. 3, lns. 23-43) with 
a first output power of a first fuel cell of a first vehicle traveled in the past between a first point and a second point using only the first fuel cell consuming a fuel gas, the first point being a current position of the first vehicle, the second point being a fuel supply location (Taken together the following citations reads on this limitation: Kittell teaches fuel cell vehicle and fuel gas in col. 3, lns. 20-37—“With reference to FIG. 1, a vehicle 11 is shown, powered by a non-petroleum power pack 13, such as batteries or a fuel cell….The power pack 13 supplies stored energy, preferably stored chemical energy in a form of a battery or fuel cell. The energy is used to drive a motor of which, in turn, transfers power to automotive propulsion components.”, col. 5, lns. 11-28—“Incoming data is compared with calibration data for each particular vehicle. A historical record [e.g. traveled in the past”] is associated with the database such that remaining vehicle range is associated with particular power pack parameters.” Kittell’s claims 6 and 13 considers the “starting location of a job [e.g. first point]… and …ending to job [e.g. second point] Note: the phrase “traveled in the past” is being interpreted as at least historical data), and 
a second output power of a second fuel cell of a second vehicle traveled in the past traveling between the first point and the second point (col. 5, lns. 11-18. Col. 6, lns. 12-47 relates to multiple vehicles, FIG. 4); 
calculate a predicted consumption of the fuel gas based on the parameter (Kittell teaches in at least col. 2, lns. 53-58—“At the base station, position data and power cell data, such as remaining stored charge, are continuously monitored and fed to a 
calculate a predicted remaining amount of the fuel gas based on the predicted consumption of the fuel gas and an remaining amount of the fuel gas (col. 5, lns. 11-28 and col. 5, ln. 42- col. 6, ln. 35); 
determine whether the predicted remaining amount of the fuel gas is less than a threshold value (col. 4, Ins. 58-67—“threshold”, col. 5, ln. 62- col. 6, ln. 11—“For example, consider the case for six 12-volt batteries comprising a power pack. For a measurement of 5 kW-hr on the power pack, there is a remaining range of 48 miles on the 65 high efficiency values database portion on the left side of FIG. 3. For any measurement below 1.4 kW-hrs [e.g. a threshold value], there is little range left. In this situation, a vehicle would require immediate recharge ….A specific value of voltage could be established as the low voltage cutoff value, below which the vehicle should not operate. This determination is placed in the rules engine 63 so that such a vehicle could be dispatched for recharging….”); and 
output an alarm message for prompting an occupant to supply the fuel gas and route information on the route to a fuel supply location when the predicted remaining amount is less than the threshold value (Kittell teaches “…reporting the remaining range [e.g. output alarm message] ….” in claim 8 and considers “…any measurement below 

    PNG
    media_image1.png
    689
    989
    media_image1.png
    Greyscale

Claim 3. The energy consumption predicting device according to claim 1, wherein the parameter is correlated with at least one of a most recent output of the first fuel cell, and a most recent output of the second fuel cell which is latest (“power pack charge parameters...real-time”—see at least the Abstract, col. 1, lns 11-17, col. 6, lns. 1-11).  

Claim 4. The energy consumption predicting device according to claim 1, wherein the server is disposed outside the vehicles and the server is in data communication with the processor by radio communication (Kittell teaches in at least col. 3, lns. 29-31 that “[t]he vehicle has instrumentation monitoring a number of power pack parameters and ”, see FIG. 1, “vehicles”—see at least col. 6, lns.12-25).  

Claim 6. The energy consumption predicting device according to claim 1, wherein the processor calculates the predicted consumption based on the output of the first fuel cell which is consumed by an air-conditioning device of the first vehicle or consumption of the fuel gas (Kittell: col. 4, lns. 30-41—“The database contains a model of prior performance data, including range under maximum load, in comparison to power pack parameters.” FIG. 3).
  
Claim 8. An energy consumption predicting method performed by a processor (23, 65), the energy consumption predicting method (col. 2, ln. 29-col. 3, ln. 5) comprising: 
acquiring a parameter (col. 2, lns. 30-58 and col. 3, lns. 23-43) correlated with at least one of a 
first output power of a first fuel cell of a first vehicle traveled in the past traveling between a first point and a second point using only the first fuel cell consuming a first fuel gas, the first point being a current position of the first vehicle, the second point being a fuel supply location (Taken together the following citations reads on this limitation: Kittell teaches fuel cell vehicle and fuel gas in col. 3, lns. 20-37—“With reference to FIG. 1, a vehicle 11 is shown, powered by a non-petroleum power pack 13, such as batteries or a fuel cell….The power pack 13 supplies stored energy, preferably stored chemical energy in a form of a battery or fuel cell. The energy is used to drive a , and 
a second output power of a second fuel cell of a second vehicle traveled in the past traveling between the first point and the second point (col. 5, lns. 11-18. Col. 6, lns. 12-47 relates to multiple vehicles, FIG. 4); 
calculating a predicted consumption of the first fuel gas based on the parameter as a calculation step (Kittell teaches in at least col. 2, lns. 53-58—“At the base station, position data and power cell data, such as remaining stored charge, are continuously monitored and fed to a database…This allows the computer to predict remaining range based upon remaining stored energy by comparison to the calibration data for each vehicle.” In col. 4, lns 41-46 Kittell teaches that “Incoming data is applied to the database and compared with prior data to derive remaining range based upon existing power pack parameters. The average mileage efficiency should be calculated and used to adjust expected range against range predicted by calibration data.”); 
calculating a predicted remaining amount of the fuel gas based on the predicted consumption of the fuel gas and an remaining amount of the fuel gas (col. 5, lns. 11-28 and col. 5, ln. 42- col. 6, ln. 35); 
determining whether the predicted remaining amount of the fuel gas is less than a threshold value (col. 4, Ins. 58-67—“threshold”, col. 5, ln. 62- col. 6, ln. 11—“For example, consider the case for six 12-volt batteries comprising a power pack. For a measurement of 5 kW-hr on the power pack, there is a remaining range of 48 miles on the 65 high efficiency values database portion on the left side of FIG. 3. For any measurement below 1.4 kW-hrs [e.g. a threshold value], there is little range left. In this situation, a vehicle would require immediate recharge ….A specific value of voltage could be established as the low voltage cutoff value, below which the vehicle should not operate. This determination is placed in the rules engine 63 so that such a vehicle could be dispatched for recharging….”); and 
outputting an alarm message for prompting an occupant to supply the fuel gas and route information on the route to a fuel supply location when the predicted remaining amount is less than a threshold (Kittell teaches “…reporting the remaining range [e.g. output alarm message] ….” in claim 8 and considers “…any measurement below 1.4 kW-hrs.…[and] [i]n this situation, a vehicle would require immediate recharge….dispatched for immediate recharging…” and “to reach the a refueling station [e.g. fuel supply location]…a computer can plot the vehicle in relation to a refueling station [e.g. route information on a route to a fuel supply location]…” see at least col. 5, ln. 67- col. 6, ln. 11 and col. 7, lns 6-11.  Col. 5, lns. 17-27….rules engine 63 which can implement management policy when certain parameters appear, such as issues which indicate a need for immediate…recharging.... goes to dispatch and display block 85 [e.g. outputting an alarm]. The display 85 may host a map, such as maps supplied by MapQuest, showing vehicle locations in relation to a geographic area [e.g. route . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kittel in view of Udea, US 2016/0159241.

Claim 5. The energy consumption predicting device according to claim 1, wherein the processor calculates the predicted consumption based on a gradient of the travel between the first point and the second point (Ueda: “the slope”; “power consumption”— [0022], [0033]-[0034], [0058], and [0076]). Kittell discloses energy consumption but is silent on disclosing predicting consumption based on a gradient. However, Ueda teaches a power consumption on the slope of the road.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ueda for calculating the predicted consumption based on a gradient because such a calculation .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661